IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                                No. 07-60381
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

KENNETH DOUGLAS PARKER, also known as Red

                                           Defendant-Appellant


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 4:02-CR-25-4


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Kenneth Douglas Parker appeals the 24-month sentence he received upon
revocation of his supervised release.      He contends that the sentence is
unreasonable because it exceeds the recommended guidelines range without
legally sufficient reasons and because the district court failed to address
specifically the concerns of 18 U.S.C. § 3553(a).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-60381

      Because Parker raises these arguments for the first time on appeal, review
is for plain error only. See United States v. Jones, 484 F.3d 783, 791 (5th Cir.
2007). The sentence thus must be upheld unless there is error that is plain and
that affects both the appellant’s substantial rights and the integrity of the
proceedings. See id.
      The sentence imposed, though in excess of the recommended guidelines
range, was within the statutory maximum and thus was not plainly erroneous.
Id. The district court was not required to mention explicitly the § 3553(a)
factors, and its consideration of the requisite factors is implicit in the record. See
United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).
      AFFIRMED.




                                          2